Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 30, 2021

                                       No. 04-21-00342-CV

                   Greg ABBOTT, in his Official Capacity as Governor of Texas,
                                          Appellant

                                                 v.

                         CITY OF SAN ANTONIO and County of Bexar,
                                       Appellees

                     From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021CI16133
                           Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice


        Appellees’ unopposed motion to shorten the times for filing briefs and providing notice
of the submission date is GRANTED. See TEX. R. APP. P. 38.6(d), 39.8. Therefore, in
accordance with the motion, appellant’s brief is due on or before September 7, 2021; appellees’
brief is due on or before September 14, 2021; and appellant’s reply brief is due on or before
September 20, 2021. Additionally, in accordance with the motion, the clerk of this court is not
required to provide the parties twenty-one days’ notice of the submission date for this accelerated
appeal.

           It is so ORDERED August 30, 2021.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT